Citation Nr: 1624298	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  03-15 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to September 19, 2012, and an increased rating in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to March 1964.  

These matters come before the Board of Veterans' Appeals (Board) from July 2004 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

During the pendency of the appeal, a January 2015 rating decision granted an increased 30 percent disability rating for posttraumatic stress disorder (PTSD), effective September 19, 2012; however, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran's claim of entitlement to a total disability rating based upon unemployability (TDIU) was previously remanded by the Board in November 2008 and June 2010.  Thereafter, the Veteran appealed an April 2011 Board decision which denied his TDIU claim to the United States Court of Appeals for Veterans Claims (Court).  In February 2012, the parties submitted a Joint Motion for Partial Remand (Joint Motion).  By order dated that same month, the Court granted the Joint Motion and remanded the matter to the Board.  Thereafter, the Veteran's TDIU claim was again remanded by the Board in July 2012.  Most recently, both claims currently on appeal were remanded by the Board in April 2015.  

To the extent that the Veteran's appeal previously included a claim of entitlement to service connection for dizziness, the Board notes that the Veteran withdrew that claim via a May 2015 statement submitted by his attorney; therefore, it is no longer before the Board in appellate status.  38 C.F.R. § 20.204 (2015).  

The Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a June 2008 hearing regarding his claim of entitlement to a TDIU rating.  Although the Veteran's October 2012 VA Form 9 substantive appeal regarding his PTSD claim on appeal requested a hearing before the Board, the Veteran subsequently withdrew that request via a May 2015 statement submitted by his attorney.  38 C.F.R. § 20.704(d) (2015).  

In May 2016, the Veteran's attorney requested that the Veteran's case be advanced on the docket due to age; upon consideration and given that the Veteran is now seventy-five years of age, the motion is granted and the appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

To the extent that additional evidence and argument has been added to the claims file since the October 2015 Supplemental Statement of the Case (SSOC), the Veteran's attorney also submitted a November 2015 waiver of initial consideration of such evidence by the AOJ; therefore, such evidence has been properly considered by the Board herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, an additional remand is required to ensure compliance with prior remand directives and to ensure that there is a complete record, including adequate VA examinations and up to date VA and private treatment records, upon which to decide the Veteran's claims.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, outstanding VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c).  Likewise, VA is obligated to make reasonable efforts to obtain records not in the custody of a Federal department or agency, such as from private medical care providers; such reasonable efforts will generally consist of an initial request for the records, and if the records are not received, at least one follow up request.  38 C.F.R. § 3.159(c)(1) (2015).  


I.  Initial Rating - PTSD  

The Veteran's attorney submitted a November 2015 statement which noted that the August 2015 VA examiner failed to consider relevant private treatment records; specifically, the January 2013 private vocational evaluation which documents the Veteran's markedly impaired social and occupational functioning due to his service-connected PTSD; moreover, the private physician opined that the Veteran was unable to perform past occupations, did not have transferrable skills, and was not able to maintain gainful employment due to his PTSD.  

As the VA examiner failed to consider this relevant evidence regarding the severity of the Veteran's PTSD, the August 2015 VA examination is inadequate to adjudicate the Veteran's claim, and a clarifying opinion regarding the current severity of the Veteran's PTSD should be obtained upon remand.  


II.  TDIU

The November 2015 statement of the Veteran's attorney also alleged inadequacy regarding the development of the Veteran's TDIU claim.  Specifically, it was noted that the September 2015 VA examiner noted the Veteran's report that his headaches did not occur during working hours; however, private medical evidence from October 2015 documents that the Veteran's headaches were a chronic problem with gradually worsening symptoms that were worse during the day.  Moreover, the September 2015 VA examiner's conclusion that the Veteran's headache condition does not affect his ability to work fails to consider that the 50 percent disability rating assigned for the Veteran's service-connected headaches for the entire period on appeal specifically contemplates severe economic inadaptability.  See 38 C.F.R. § 4.124a, DC 8100 (2015).  

As already noted above, the August 2015 VA examiner failed to consider relevant private treatment records which state that the Veteran is unable to maintain gainful employment due to his service-connected PTSD.  Additionally, the August 2015 PTSD examination documents the Veteran's additional psychiatric diagnoses of unspecified depressive disorder and dementia; moreover, it was not possible to differentiate what symptoms were attributable to each diagnosis.  However, the same examiner later stated that it was possible to differentiate what portion of the Veteran's occupational and social impairment was caused by each diagnosed mental disorder, but he noted that the severity of the Veteran's dementia was not assessed during the examination.  As such, the August 2015 PTSD examination is inconsistent as to whether it is possible to separate the effects of the Veteran's service-connected PTSD and his nonservice-connected psychiatric diagnoses; therefore, upon remand, a clarifying addendum opinion regarding the Veteran's various psychiatric diagnoses and their functional impact upon his ability to work must be obtained.  See generally Mittleider v. West, 11 Vet. App. 181 (1998).  

Finally, although a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities, the need for such an examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the Board.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

Notably, both the July 2012 and April 2015 Board remands directed that the RO was to afford the Veteran a single VA examination to determine the collective impact of all the Veteran's service-connected disabilities upon his ability to secure and follow a substantially gainful occupation.  Previously, in August 2012, September 2012, and most recently in September 2015, the Veteran has been provided with separate VA examinations which separately considered the impact of each of the Veteran's service-connected disabilities.  As such, there has not been substantial compliance with prior remand directives, and remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding relevant private or VA treatment records after obtaining authorization from the Veteran as required.  Ensure that all such pertinent records are associated with the claims file and all responses, positive or negative, are properly documented and the Veteran is properly notified.  

2.  Obtain an addendum opinion in order to assess the current severity of the Veteran's service-connected PTSD.  The entire claims file, including this remand, must be made available to the examiner(s), and the examiner(s) must indicate review of such records.  Any indicated diagnostic tests and studies must be accomplished, including a full examination if deemed necessary by the examiner, and all pertinent symptomatology and findings should be reported in detail.  A complete rationale for all opinions expressed should also be provided.  

Specifically, the examiner is asked to consider and reconcile the January 2013 private vocational opinion which documents the Veteran's markedly impaired social and occupational functioning due to his service-connected PTSD.  

3.  Schedule the Veteran for a VA vocational examination to determine the collective impact of his service-connected disabilities upon his ability to secure or follow a substantially gainful occupation.  The entire claims folder, including this remand, must be made available to the examiner for review.  All findings should be reported in detail, and a complete rationale must be provided for any opinion rendered.  

The examiner must consider and discuss the conflicting September 2015 VA examination report and the October 2015 private treatment records regarding the severity and daytime occurrence of the Veteran's service-connected headaches.  Additionally, the examiner should consider and discuss how the 50 percent disability rating assigned for the Veteran's service-connected headaches for the entire period on appeal, which specifically contemplates severe economic inadaptability, relates to his employability.  

The examiner must also consider and discuss the October 2015 private treatment records which state that the Veteran is unable to maintain gainful employment due to his service-connected PTSD, as well as the August 2015 PTSD examination which is inconsistent as to whether it is possible to separate the effects of the Veteran's service-connected PTSD and his nonservice-connected psychiatric diagnoses.  

4.  Following the above development, review the resulting opinions and take any corrective action necessary to correct any inadequacies therein.  

5.  Then, readjudicate the Veteran's claims on appeal, with consideration of all evidence of record, including that obtained as a result of the above development.  If any claim on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond before returning the matters to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


